 BULLOCK'S425Bullock's and Robert J. Loew. Case 21-CA-16546August 22, 1980SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN FANNING ANI) MEMBERSPENEI.I.O AN) TRUFSDAI.EOn June 2, 1980, Administrative Law JudgeGerald A. Wacknov issued the attached Supple-mental Decision in this proceeding. Thereafter, theGeneral Counsel filed exceptions and a supportingbrief, and Respondent filed a brief in answer to theGeneral Counsel's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the complaint be, and it herebyis, dismissed in its entirety.I The General Counsel has excepted t certain credibility findingsmade by the Administrative Law Judge. It is the Board's establishedpolicy not to overrule an administrative law judge's resolutions with re-spect to credibility unless the clear preponderance of all of the relevantevidence convinces us that the resolutions are incorrect Standard DryWall Products Inc., 91 NLRB 544 (1950). enfd 188 F.2d 362 (3d Cir1951) We have carefully examined the record and find no basis for re-versing his findings.SUPPLEMENTAL DECISIONSTATEMENT OF THE CASEGERALD A. WACKNOV, Administrative Law Judge: ADecision was issued in this matter by me on December22, 1978. Thereafter, on January 15, 1980, the Boardissued a Decision and Order remanding Proceeding tothe Administrative Law Judge' for certain additionalfindings and, should it be deemed necessary, for the re-opening of the record to take further evidence in con-nection therewith.On January 23, 1980, an order was issued directing theparties to submit to me a statement setting forth their po-sitions regarding whether the record should be reopenedfor the taking of further evidence and/or the filing ofsupplemental briefs. Thereafter, counsel for the GeneralCounsel submitted a statement of position requesting thatl 247 NLRB No 4() ( 198))251 NLRB No. 82the record be reopened only for the filing of supplemen-tal briefs, and Respondent submitted an extensive state-ment of position opposing reopening of the record eitherfor the taking of further evidence or the filing of supple-mental briefs. On February 15, 1980, an Order was issuedreopening the record only for the submission of supple-mental briefs on the issues presented by the Board'sremand, which Order also served as notification to Re-spondent that its statement of position would be treatedas a supplemental brief, but that Respondent would bepermitted to file an additional supplemental brief shouldit desire. Thereafter, counsel for the General Counsel,Carolyn M. Yee,2filed a supplemental brief.Upon the entire record, I make the following:FINDINGS OF FACTThe Board stated that if Kathryn Barton, the allegeddiscriminatee herein,...had innocently obtained the information con-tained in the employees' evaluations and then dis-cussed them with her fellow employees, her con-duct would ...be both concerted and protectedand her discharge, even if based on an honest butmistaken belief that she had wrongfully obtainedsaid evaluations, would be unlawful. However, ifBarton had wrongfully obtained and copied the re-views herself, her activities would not be protectedby the Act and her discharge for engaging in suchmisconduct would not be unlawful.The reasons for Barton's discharge were succinctly setforth in the "Personnel Interview Report" which washanded to Barton on her termination. The report states:SUBJECT OF DISCUSSION Demoralization ofDept. personnel, discussing personal job reviewswith other associates, in possession of a copy of ajob review of another associate, being a party toand covering up information leading to finding outwho was responsible for taking reviews from man-ager's desk and making copies. Making other asso-ciates on the floor feel unwelcomed and not needed.Manager Recommendation Immediate Termination.It is undenied that Barton had in her possession a copyof a portion of the performance review of another sales-person or associate, Jane Graefen. When asked by Furni-ture Department Manager Dan Sparrow where she hadobtained it, Barton replied that she had discovered it ontop of the desk of another associate, Lorna Bodily. How-ever, at the hearing, Barton testified that in fact she hadfound the review in a drawer of her own desk.Barton also possessed a copy of her own performancereview, testifying that employee George Davidson gaveit to her. Davidson denied that he removed or copiedany of the reviews from Sparrow's desk, and specificallydenied that he gave Barton a copy of her own review.2 Carkl!n Nt Yee h entered her appearani cc n hbhalf of the Gener.alt(surll l orls} for purposes of this rcnll d prcccding. and did not partlci-p;itc in the iriginal hetairingBL L LOCK S 425 426DECISIONS OF NATIONAL LABOR REI.ATI)NS B()ARDBarton told employee Cecilia Burge that she had readBurge's review and the reviews of other employees, andthat Burge's review was very bad in comparison,prompting Burge to confront Sparrow with this informa-tion. Further, Barton strongly suggested to Graefen thatBarton maintained a relationship with higher manage-ment officials which enabled her to influence managerialdecisions regarding the discharge of employees, and im-plied that she could cause Graefen's discharge. This con-duct of Barton caused Graefen to notify Sparrow thatshe intended to resign as a result of the emotional stresswhich Barton had caused her.I credit the aforementioned testimony of Burge andGraefen, both of whom appeared to have a vivid recol-lection of their respective conversations with Barton. Itis significant, for purposes of determining credibility, thatboth employees immediately complained to DepartmentManager Sparrow about Barton's remarks. Moreover, Icredit the testimony of Personnel Director Vickie Kar-mona and find that, during the discharge interview,Barton suggested that Graefen had misunderstood theimport of Barton's remarks, thus acknowledging that aconversation between Graefen and her did occur. Bartondid not, during the hearing, testify as to her version ofthis conversation, but rather only categorically deniedthat she threatened to cause the termination of Graefen.Under the circumstances, Barton's abbreviated testimonylends credence to the account of the conversation givenby Graefen.In my initial decision I found that it was unnecessaryto determine whether, in fact, Barton had surreptitiouslyobtained the various reviews from Sparrow's for the pur-pose of examination or copying. However, I specificallycredited Davidson's testimony and found that althoughhe advised Barton where he had discovered the reviews,he did not thereafter remove or copy any of them.4Thefurther conclusion is thereby mandated that Barton'scontrary testimony, namely, that Davidson furnished hera copy of her own review, should not be credited and,absent any attempt by the General Counsel to adduceany further evidence on this point, I specifically discreditBarton's testimony in this regard. The record does notsuggest, nor has the General Counsel attempted to show,that Barton, who was indeed instrumental in seeking tochallenge Respondent's evaluation policy, received eitherperformance review in question herein from any othersource. Moreover, it is not likely that Barton was simplyreluctant to divulge the name of some other employeewho may have obtained and copied the evaluations inorder to protect that employee from certain discharge, asBarton did falsely accuse Davidson of such conduct at atime when he was still employed by Respondent. There-fore, no other conclusion appears tenable, and I am con-strained to find that Barton wrongfully obtained andcopied her own review. Further, as a result of Barton'sdiscredited disclaimer of such conduct, I also find that,' Hturge. hocl er. ,id lot tell Sparroy Ihat arton was l Ithe source ofher informatiolln.I)aid l ., ho appeared to he ia credible ,itnel,, had been dis-charged 'oni 6 monlths prior Io he hearing r engaging i his Iliscon-duct, and had nil apparent reason for fabricatinlg letlilllOnl) i I Iheextct(l of his inolvemcent il his matter.similarly, Barton wrongfully obtained and copied Grae-fen's review.The credited testimony of employees Burge and Grae-fen provides further justification for Barton's termination.Indeed, Barton advised Burge that her supposedly confi-dential performance review had in fact been scrutinizedby a coworker, and that it did not compare favorablywith the reviews of other employees. Being made awareof one's deficiencies in this manner is obviously demoral-izing and is likely to have an adverse affect on futurework performance. Similarly, Graefen was led to believe,as a result of Barton's remarks, that her job with Respon-dent could or would be in a precarious position shouldshe not remain in Barton's good graces. Graefen's beliefin this regerd was no doubt enforced upon learning fromBurge that Barton had access to confidential perform-ance reviews.It therefore appears, and I find, that Barton's familiar-ity with the reviews, which I find she had surreptitiouslyobtained and copied, and her verbal dissemination oftheir contents to Burge support the reasons given in thepersonnel interview report for which, among others,Barton was discharged. Similarly, although not directlyrelated to the matter of the performance reviews, Bar-ton's remarks to Graefen were sufficient to cause Grae-fen great consternation, and further support Respon-dent's conclusion that Barton's conduct had a disruptiveand demoralizing effect on furniture department person-nel.As a result of the foregoing supplemental findings offact, I reaffirm my original conclusion that the dischargeof Barton was not violative of Section 8(a)( I) of theAct.5CONCLUSIONS OF LAW1. Barton was discharged as a result of having wrong-fully obtained and copied confidential performance re-views, and divulging their contents to other employees,and for otherwise unjustifiably causing the demoraliza-tion of furniture department personnel.2. Respondent has not violated the Act as alleged.Upon the foregoing findings of fact and conclusions oflaw, and upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recom-mended:ORDER6It is recommended that the complaint be dismissed inits entirety.' See tUntlrn Rental Scce,. In(,. 161 NLRH 187. 19) (19661, enfd398 F2d 12 (h Cir 19t8I6; RidgIty alanujui(rurit Conpaun. 2()7 NLRB193, 1 197 (19473), ;id cases cited thercil at fi X: Frlow RubberSupplv, In, .193 NIRB 570, 71 -75 (1971)1 IFirsl Data Rinrcer Incr241 NRB 713 (197911 Sec also Ferar Insirurnn: Incorporated, 247NLRB Ni) 37 1980X())` I1I tile vcr i.l 1o , excptiols ari filed a;s pr ided by Sec 102 46 f tiheRules and Recgulations of the Natiinal Iabor Rlation' Board. the fintd-ilgs. conclusions, a nd recoitellcitled Order herein shall, as pro lded inSec 112.48 of the Rules anid Regulations. he adlipted by tIhe Hoard andbecIIIc its fitdinigs. coiIcltIs,ii. and Order. ad all oblectiols therertioshall hbe deeImedL v,.lixC fr ll ppUIels